 

Exhibit 10.1

 

GLORI ENERGY INC.

(f/k/a Glori Acquisition Corp.)

 

DIRECTOR’S AGREEMENT

 

THIS DIRECTOR’S AGREEMENT (“Agreement”) is executed on January 12, 2015 (the
“Effective Date”), by and between Glori Energy Inc., a Delaware corporation
(“Company”), and Rocky Duckworth (“Director”).

 

WITNESSETH:

 

In consideration of the mutual covenants set forth herein, the parties do hereby
agree as follows:

 

1.           Appointment as Director. Director has been elected, and hereby
accepts his or her election, to the Board of Directors (“Board”) of the Company.
Director will use his or her reasonable efforts to participate fully in all
Board activities including Board meetings and calls, as well as meetings and
calls of Board committees of which Director is a member. Director may at any
time and for any reason resign from the Board. This Agreement shall not be
deemed an employment contract between the Company and Director.

 

2.            Term. The term of this Agreement shall be from the effective date
of this Agreement through the earlier of (a) Director’s resignation from the
Board, (b) the conclusion of the Director’s term of service, or (c) Director’s
removal from the Board. The Director’s term of service will last until his or
her successor is elected, duly qualified and assumes the office of Director.

 

3.           Compensation. Director shall receive (i) an annual fee of $65,000
for each year (which is inclusive of compensation for Director’s role as
Chairman of the Audit Committee), pro rata for each part of a year, (ii) upon
the effectiveness of the Registration Statement on Form S-8 for the Glori Energy
Inc. 2014 Long Term Incentive Plan (the “Plan”), an award equal to $50,000 in
Restricted Stock which shall vest as of April 14, 2015 and, thereafter (iii) an
annual award equal to $75,000 in Restricted Stock of the Company’s common stock,
$0.0001 par value, pursuant to the Plan, pro rata for each part of a year, in
each case, as adjusted from time to time in accordance with the Company's
Bylaws. The annual award shall have a one-year vesting period from the date of
grant. Director shall be entitled to no other compensation in consideration of
his or her service as a director, except as otherwise determined by the Board.

 

4.            Indemnification; Insurance; and Expenses.

 

(a)          Director shall be indemnified pursuant to the Indemnification
Agreement executed concurrently herewith between the Company and Director and
pursuant to the Company's Certificate of Incorporation and Bylaws.

 

(b)          Reasonable business expenses, including but not limited to business
travel expense (including, without limitation, the cost of attending board
meetings and any meetings of committees of which Director is a member) shall be
reimbursed to Director consistent with the Company’s travel and expense
reimbursement policy.

 

 

 

  

(c)          The Company shall maintain directors and officers liability
insurance in such amounts and coverage as shall be approved from time to time by
the Board and agrees to maintain such coverage during the term of Director’s
service hereunder.

 

5.           Confidential Information and Non-Disclosure. Director shall use all
reasonable efforts to protect confidential information (“Confidential
Information”) of the Company. Upon completion of Director’s term of service,
Director shall use all reasonable efforts to return to Company or destroy all
Confidential Information furnished by Company whether in written or electronic
format.

 

6.           Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

[Signature Page Follows]

 

- 2 -

 

  

The parties hereto have executed this contract effective the day and year first
written above.

 

  GLORI ENERGY INC.       By: /s/ Stuart M. Page   Name:  Stuart Page  
Title:    Chief Executive Officer       DIRECTOR:       /s/ Rocky Duckworth  
Rocky Duckworth

 

Signature Page to Director’s Agreement

 

 

 

 